            Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

LOANDEPOT.COM, LLC,                               §
                                                  §
       Plaintiff,                                 §
                                                  §
                                                  §
v.                                                §
                                                  §    Civil Action No.
                                                  §
CORNELIUS LEWIS and SHIRLEY A.                    §
LEWIS,                                            §
                                                  §
       Defendants.                                §
                                                  §
                                                  §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, loanDepot.com, LLC (“LoanDepot” or “Plaintiff”), files this its Original

Complaint complaining of Cornelius Lewis and Shirley A. Lewis (collectively “Defendants”),

and respectfully shows the Court the following:

                      I.      PARTIES AND METHOD OF SERVICE

       1.      Plaintiff, loanDepot.com, LLC, is a privately held Delaware limited liability

company that is authorized to conduct business in Texas. Its principal place of business is located

in Foothill Ranch, California. loanDepot.com, LLC is a subsidiary of LD Holdings Group, LLC.

No publically traded corporation owns 10% or more of its stock. LoanDepot appears herein

through its undersigned counsel.

       2.      On information and belief, Defendant, Cornelius Lewis, is a Texas citizen

residing at 4617 Silverton Drive, Schertz, Texas 78154. He may be served at 4617 Silverton

Drive, Schertz, Texas 78154 or wherever else he may be found.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 1
                Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 2 of 9



           3.      On information and belief, Defendant, Shirley A. Lewis, is a Texas citizen

residing at 4617 Silverton Drive, Schertz, Texas 78154. She may be served at 4617 Silverton

Drive, Schertz, Texas 78154 or wherever else he may be found.

                                  II.      JURISDICTION AND VENUE

           4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)

because this is an action between citizens of different states and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, as the value of the real

property that is the object of this lawsuit exceeds $75,000. 1

           5.      In addition, this Court also has federal question jurisdiction pursuant to 28 U.S.C.

§ 1331, because it involves claims arising under the Constitution, laws, or treaties of the United

States. “[F]ederal question jurisdiction exists where (1) resolving a federal issue is necessary to

resolution of the state law claim; (2) the federal issue is actually disputed; (3) the federal issue is

substantial; and (4) federal jurisdiction will not disturb the balance of federal and state judicial

responsibilities.” 2 As set forth herein, this case involves a substantial federal issue under the

statutory language in the Federal Truth in Lending Act, Reg. Z, 12 CFR § 1026, et seq.

           6.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2), as well as 28 U.S.C.

§ 124(d)(4) because this case concerns title to real property located in Guadalupe County, Texas,

including certain actions related to the property that occurred in Guadalupe County, Texas.

                                    III.    FACTUAL BACKGROUND

           7.      This suit concerns a lien on real property commonly known as 4617 Silverton

Drive, Schertz, Texas 78154, and more completely described as follows:

                   LOT THIRTY-FOUR (34), BLOCK THREE (3), FOREST
                   RIDGE SUBDIVISION, UNIT 1, A SUBDIVISION TO THE
1
    Exhibit D (Guadalupe County Appraisal District Property Assessment).
2
    Singh v. Duane Morris, LLP, 538 F.3d 334, 338 (5th Cir. 2008).

PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 2
               Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 3 of 9



                  CITY OF SCHERTZ, IN GUADALUPE COUNTY, TEXAS,
                  ACCORDING TO THE MAP OR PLAT THEREOF RECORDED
                  IN VOLUME 5, PAGE 354A, OF THE PLAT RECORDS OF
                  GUADALUPE COUNTY, TEXAS.

    (the “Property”)

          8.      On or about September 18, 2019, Defendants executed a Texas Home Equity

Security Instrument 3 and concurrent Note 4 in the amount of $160,000.00, listing LoanDepot as

the lender and Mortgage Electronic Registration System, Inc. (“MERS”) as the beneficiary of the

security instrument (the “LoanDepot Loan”). Notably, while both Defendants signed the Texas

Home Equity Security Instrument, only Cornelius Lewis executed the Note.

          9.      At the time the LoanDepot Loan was executed, Quicken Loans Inc. (“Quicken”)

was the beneficiary of another Deed of Trust and Note on the Property, which had a remaining

balance of $112,504.57 (the “Quicken Loan”).                 The Quicken Loan was also secured by the

Property at issue in this case.

          10.     Prior to Defendants closing on the LoanDepot Loan, they were provided with a

Closing Disclosure (“Disclosure”), which they each signed on September 18, 2019. 5               The

Disclosure specifically noted that part of the LoanDepot Loan was to be used to pay off the

Quicken Loan in the amount of $112,504.57. 6 The Disclosure also specified other payoffs to be

made, including $24,059.00 to Security Service-US; and, $8,908.00 to Enerbank USA. 7 These

other payments, however, have not been disbursed at this time.                Consequently, following

execution of LoanDepot Loan documents, LoanDepot forwarded one payment in the amount of

$112,504.57 to Quicken to pay off the Quicken Loan.

3
  Exhibit A (Texas Home Equity Security Instrument).
4
  Exhibit B (Texas Home Equity Note).
5
  Exhibit C (Closing Disclosure on the LoanDepot Loan).
6
  Id. at p. 3 of each Disclosure signed by the Defendants.
7
  Id.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 3
             Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 4 of 9



         11.      Notwithstanding the payoff of Defendants’ Quicken Loan on the Property,

Defendants now seek to rescind the LoanDepot Loan pursuant to the Federal Truth in Lending

Act (“TILA”) and Texas Constitution, art. XVI, § 50(a)(6). LoanDepot received the rescission

document from Defendants attached to a Consumer Financial Protection Bureau (“CFPB”)

Complaint on October 1, 2019. TILA does afford a borrower the right to rescind any loan

transaction in which a security interest will be retained in a consumer’s principal dwelling up to

three business days following consummation of the transaction. 8 Here, Defendants assert that

they have properly rescinded the LoanDepot Loan in accordance with the terms for rescission

included herein. 9

         12.      As a result, TILA sets forth a deadline for a lender (such as Plaintiff herein) to

release its lien on the property securing the loan at issue. Specifically, “[w]ithin 20 calendar

days after receipt of a notice of rescission, the creditor shall return any money or property that

has been given to anyone in connection with the transaction and shall take any action necessary

to reflect the termination of the security interest.” 10 In addition, when the lender has complied

by terminating its security interest, “the consumer shall tender the money or property to the

creditor or, where the latter would be impracticable or inequitable, tender its reasonable

value.” 11 Notably, however, TILA also states that these deadlines “may be modified by court

order.” 12




8
  12 CFR § 1026.23(a)(1) and (3).
9
  Importantly, while Plaintiff does not waive any and all defenses to Defendants’ contention that they have properly
rescinded the loan transaction, specifically relative to whether a valid rescission of the LoanDepot Loan was
effectuated by Defendants, Plaintiff nonetheless seeks to protect its interest to the payoff made on the Quicken Loan,
and if necessary to secure a judgment for equitable lien on the Property at issue.
10
   12 CFR § 1026.23(d)(2).
11
   12 CFR § 1026.23(d)(3).
12
   12 CFR § 1026.23(d)(4).

PLAINTIFF’S ORIGINAL COMPLAINT                                                                                 Page 4
              Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 5 of 9



         13.      Courts have also recognized issues with the above-referenced TILA requirements

in instances where the borrower is not able to return the proceeds following the release of lien.

In order to protect the lender, a trial court has discretion to modify the procedural timing

requirements under TILA (as permitted by 12 CFR § 1026.23(d)(4)), and courts have held that

borrowers must return the loan proceeds when, as in this case, it is appropriate. 13 Specifically, in

the Yamamoto case, the Court held that a trial judge has the discretion to condition rescission

on tender by the borrower of the property (or funds) he had received from the lender; and,

that whether a decree of rescission should be conditional depends upon “the equities present in a

particular case, as well as consideration of the legislative policy of full disclosure that underlies

the Truth in Lending Act and the remedial-penal nature of the private enforcement provisions of

the Act.” 14 In keeping with this line of reasoning, the Yamamoto court recognized prior holdings

stating that “rescission should be conditioned on repayment of the amounts advanced by the

lender.” 15

         14.      LoanDepot hereby pleads that the cases cited herein, which allow a trial court to

enter an declaratory judgment that rescission of a lender’s security instrument should be

conditioned on repayment of the funds received by the borrower, is directly on-point and

instructive in this matter. Accordingly, LoanDepot pleads that it is entitled to:

         (1) a declaratory judgment that the TILA deadline, requiring LoanDepot to
         release its Texas Home Equity Security Instrument within 20 calendar days after


13
   See Yamamoto v. Bank of N.Y., 329 F.3d 1167, 1171 (9th Cir. 2003)(reasoning that “TILA's provision permitting a
court to modify procedures was added in 1980 as part of the Truth in Lending Simplification and Reform
Act…[t]hese changes followed in the wake of decisions by this court and others which held that the statute need not
be interpreted literally as always requiring the creditor to remove its security interest prior to the borrower's tender
of proceeds.”). See, e.g., Palmer v. Wilson, 502 F.2d 860, 862-63 (9th Cir. 1974); Ljepava v. M.L.S.C. Props., Inc.,
511 F.2d 935 at 944 (9th Cir. 1975); LaGrone v. Johnson, 534 F.2d 1360, 1361-62 (9th Cir. 1976); Rudisell v. Fifth
Third Bank, 622 F.2d 243, 253-54 (6th Cir. 1980); Powers v. Sims & Levin, 542 F.2d 1216, 1220-22 (4th Cir. 1976).
14
   See Yamamoto, 329 F.3d at 1171.
15
   Id.; citing LaGrone, 534 F.2d at 1362.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                                   Page 5
             Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 6 of 9



        receipt of a notice of rescission, is hereby stayed pending repayment of the loan
        proceeds to LoanDepot;

        (2) a declaratory judgment that Defendants will refund to LoanDepot the amount
        of $112,504.57, which was paid by LoanDepot to Quicken at Defendants’ request
        to pay off the Quicken Loan;

        (3) a declaratory judgment that LoanDepot shall retain its Security Instrument on
        the Property in the amount of $112,504.57, which is the amount it disbursed to
        Quicken at Defendants’ request, until such time that LoanDepot receives the
        $112,504.57; and,

        (4) a declaratory judgment that, upon LoanDepot’s receipt of the $112,504.57 it
        previously paid in satisfaction of the Quicken Loan, the Release of Lien
        (contemporaneously herewith being filed by LoanDepot into the Registry of the
        Court) shall be entered into the property records of Guadalupe County, Texas,
        thereby releasing any and all security interest associated with the LoanDepot
        Loan. 16

In addition, and in the alternative, should the Court deny Plaintiff’s request for declaratory

judgment, Plaintiff hereby requests judgment for an equitable lien on the Property in the amount

of $112,504.57 until such time that Defendants have remitted same to LoanDepot. Moreover, in

the event that the Court denies Plaintiff’s request for declaratory judgment, LoanDepot will

request that the Release of Lien being filed into the registry of the court be either released

directly to Defendants, or Plaintiff will agreed to file the release in the Guadalupe County

property records.

                                       IV. CAUSES OF ACTION

        A.       Declaratory Judgment

        15.      Plaintiff re-alleges and incorporates the allegations set forth above as if fully

stated herein.



16
   LoanDepot is filing concurrently herewith a Motion to Deposit Release of Lien in Registry of the Court,
requesting that the Release of Lien be held by the Court, and should the Court deny LoanDepot’s request to extend
the TILA deadline, LoanDepot will request therein that the Release of Lien be filed in the Guadalupe County
property records, and that LoanDepot receive an equitable lien for the amounts issued to Quicken.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                            Page 6
            Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 7 of 9



       16.      As set forth herein, under the Federal Truth in Lending Act, LoanDepot’s

deadline to release the lien pursuant to the LoanDepot Loan is 20 calendar days after receipt of a

notice of rescission. As set forth above, LoanDepot received the rescission document from

Defendants attached to a CFPB Complaint on October 1, 2019. Thus, LoanDepot requests

declaratory judgment that it is entitled to a refund of the amounts it paid to Quicken at

Defendants’ request, and extending the TILA deadline until LoanDepot has been issued a refund

in the amount of $112,504.57. This amount represents the full funds LoanDepot sent to Quicken

as part of its extension of credit to Defendants under the LoanDepot Loan.

       17.      Alternatively, as set forth herein, LoanDepot seeks an equitable lien on the

Property for the amounts it issued to Quicken.

       B.       Equitable Lien

       18.      Plaintiff re-alleges and incorporates the allegations set forth above as if fully set

forth herein.

       19.      Should LoanDepot be denied its request for declaratory judgment, thereby

rendering the TILA deadline valid prior to LoanDepot being refunded the amounts paid to

Quicken, LoanDepot will have little choice under TILA but to file its Release of Lien, releasing

the lien created by the LoanDepot Loan. For this reason, LoanDepot is filing concurrently

herewith a Motion to Deposit Release of Lien into the Registry of the Court, in order to comply

with any and all requirements under TILA.

       20.      In that event, while LoanDepot will have released its Security Instrument on the

Property, LoanDepot is still entitled to a refund of the $112,504.57 it paid to Quicken pursuant to

Defendants agreement in the Closing Disclosures. As such, in the interest of justice and equity,

LoanDepot should be granted an equitable lien on the Property in the amount of $112,504.57



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 7
            Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 8 of 9



until such time that Defendants have remitted same to LoanDepot. Accordingly, LoanDepot

requests that the Court grant it an equitable lien on the Property to secure the amounts due.

       C.      Attorneys’ Fees

       21.     Plaintiff is entitled to recover its attorneys’ fees incurred as a result of

Defendants’ actions under the Declaratory Judgments Act and under the Texas Civil Practices

and Remedies Code.

                                          V.    PRAYER

       WHEREFORE, Plaintiff prays that Defendants be cited to appear and answer herein,

and that upon final trial hereof, Plaintiff be awarded the following relief:

       1.      Declaratory Judgment that the TILA deadline, requiring LoanDepot to release its
               Texas Home Equity Security Instrument within 20 calendar days after receipt of a
               notice of rescission, is hereby stayed pending repayment of the loan proceeds to
               LoanDepot;

       2.      Declaratory Judgment that Defendants will refund to LoanDepot the amount of
               $112,504.57, which was paid by LoanDepot to Quicken at Defendants’ request to
               pay off the Quicken Loan;

       3.      Declaratory Judgment that LoanDepot shall retain its Security Instrument on the
               Property in the amount of $112,504.57, which is the amount it disbursed to
               Quicken at Defendants’ request, until such time that LoanDepot receives the
               $112,504.57;

       4.      Declaratory Judgment that upon LoanDepot’s receipt of the $112,504.57 it
               previously paid in satisfaction of the Quicken Loan, the Release of Lien
               (contemporaneously herewith being filed by LoanDepot into the Registry of the
               Court) shall be entered into the property records of Guadalupe County, Texas,
               thereby releasing any and all security interest associated with the LoanDepot
               Loan;

       5.      Alternatively, should the request for declaratory judgment be denied, that
               Plaintiff’s Release of Lien be filed and that Plaintiff be concurrently granted an
               equitable lien in the amount of $112,504.57 on the Property;

       6.      Actual damages; nominal damages; and exemplary damages;

       7.      Attorneys’ fees and costs of suit; and



PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 8
            Case 5:19-cv-01242-OLG Document 1 Filed 10/18/19 Page 9 of 9



       8.      For such other and further relief, specific or general, legal or equitable, to which
               Plaintiff may show itself justly entitled to receive.



Dated: October 18, 2019                       Respectfully submitted,

                                              By: /s/ Frank J. Catalano
                                                R. DWAYNE DANNER
                                                State Bar No. 00792443
                                                FRANK J. CATALANO
                                                State Bar No. 24052991
                                                MURAD SALIM
                                                State Bar No. 24104642
                                                MCGLINCHEY STAFFORD, PLLC
                                                6688 North Central Expressway, Suite 400
                                                Dallas, Texas 75206
                                                Phone: 214-445-2445
                                                Facsimile: 214-445-2450
                                                ddanner@mcglinchey.com
                                                fcatalano@mcglinchey.com
                                                msalim@mcglinchey.com

                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 9
